DETAILED CORRESPONDENCE
This is the first office action in response to the Amendments filed on 25 August 2020, regarding application number 16/767,766.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 13-25 remain pending in the application, while claims 1-12 have been cancelled. Claims 13-25 are new.
Claim Objections
Claims 15 and 20-22 are objected to because of the following informalities:  
Regarding claims 15 and 20, the limitations containing “and/or” in claims 15 and 20 are unclear. The term “and/or” is used to imply that either or both of the elements mentioned are included. Therefore, it is unclear exactly which elements are required by the claims. For example, in claim 20, is the at least one operating mode specified prior to operation, during operation, or both prior to and during operation? For the purpose of examination, “and/or” will be read as “
Regarding claims 21-22, lines 1 of claims 21 and 22 contain a typographical error. It is recommended to amend "at least of at least" to "at least one of at least".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use the non-structural term “means”, that is coupled with functional language without reciting sufficient structure to perform the recited function. Such claim limitations are:
a.	“means for specifying an adjustment of a first axis and a second axis…” in claim 24
b.	“means for specifying an adjustment of at least one selected movement axis…” in claim 24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Regarding the limitations containing “means for…”, the specification discloses a general purpose computer and an algorithm for transforming the general purpose computer to a special purpose computer in paragraph [0042], figure 2 and its corresponding paragraphs, in the specification filed on 28 May 2020.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Claim 24
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se. As stated above, the limitations requiring “means for…” have been interpreted under 35 U.S.C. 112(f). The specification, see paragraph [0042], states "A means within the meaning of the present invention may be designed so as to be hardware-based and/or software-based". The scope of the claim, according to the specification, may only contain software and the claim does not contain any additional features with physical or tangible form, therefore it is rejected under 35 U.S.C. 101. See MPEP 2106.03(I).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 18-22
Claim 18 is rejected because the claim dependency is unclear. Claim 18 recites "at least one of", followed by the following two limitations: 

"the movement axis is adjustable for carrying out the task if an operating mode is specified that is different from the reduced operating mode, wherein either the reduced operating mode or the operating mode that is different from the reduced operating mode is the first or second operating mode according to claim 13" and limitation 1 hereinafter.
 
"the adjustment of the movement axis is specified depending on the operating mode specification prior to operation of the robot." and limitation 2 hereinafter.
 	
Limitation 1 is dependent on claim 13, while limitation 2 is not dependent on a previous claim. Due to the recitation of "at least one of", claim 18 may include either limitation 1, limitation 2, or both limitations. When claim 18 includes limitation 1, it is dependent on claim 13. When claim 18 includes only limitation 2, it is an independent claim. Therefore, claim 18 could be either a dependent claim or an independent claim. As such, claim 18 is indefinite because the metes and bounds of the claim are unclear. Claims 19-22 are rejected by virtue of dependency on claim 18. For the purpose of examination, claim 18 will be read as being dependent on claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15-17 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Toshimitsu (US 20190084155 A1 and Toshimitsu hereinafter).
Regarding Claim 13
Toshimitsu teaches a method for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task and includes at least two movement axes (see all Figs.; [0001], [0019] and [0077]), the method comprising: 
specifying an adjustment of a first one of the movement axes and an adjustment of a second one of the movement axes depending on an operating mode specification of the robot (see Fig. 7, "Operation Mode ID" and "Order of Priority of Rotation Amount"; [0078]-[0080];"J4" corresponds to the first axis and "J6" corresponds to the second axis) such that: 
both axes adjustably cooperate to carry out the task, and the adjustment of the first axis is prioritized over the adjustment of the second axis if a first operating mode is specified (see Fig. 7, "Operation Mode 1" and "J4>J6"; [0080] and [0101]-[0104], especially [0102 "In the example illustrated in FIG. 7, in each of the two operation modes having the operation mode IDs of 1 and 4, “J4>J6” is described in the limitation on the order of priority of the rotation amount..."]), and 
both axes adjustably cooperate to carry out the task, and the adjustment of the second axis is prioritized over the adjustment of the first axis if a second operating mode is specified (see Fig. 7, "Operation Mode 3" and "J6>J4"; [0080] and [0101]-[0104], especially [0102 "The “J6>J4” is described in the limitation on the order of priority of the rotation amount in each of the two operation modes having operation mode IDs of 3 and 6. "]).
Regarding Claim 15
Toshimitsu teaches the method of claim 13 (as discussed above in claim 13), 
further comprising: specifying an adjustment of at least one third movement axis of the robot depending on the operating mode specification (see Fig. 7, "Operation Mode ID" and "Order of Priority of Rotation Amount"; [0078]-[0080]; "J4" corresponds to the first axis, "J6" corresponds to the second axis and "J5" corresponds to the third axis) such that: 
the third axis is adjustable for carrying out the task (see Fig. 7, "J5"; [0080] and [0100]-[0102]), and the adjustment of the third axis is prioritized over the adjustment of the second axis if a first variant of the second operating mode (see Fig. 7, [0102 "The “J5>J6” is described in the limitation on the order of priority of the rotation amount in the operation mode having the operation mode ID of 5. The “J5>J6” means that the fifty-third limitation is applied as a limitation on the order of priority of the rotation amount. That is, in a case where any one of the operation modes is specified by the operation program, the robot control device 30 causes the robot 20 to operate so as to satisfy the fifty-third limitation as the limitation on the order of priority of the rotation amount."]); 
Regarding Claim 16
Toshimitsu teaches the method of claim 13 (as discussed above in claim 13), 
wherein: the robot comprises a robot arm (see Figs. 1-6; [0005]); and 
at least one of the first axis or the second axis is a movement axis of the robot arm (see [0041]-[0047] and [0080]).
Regarding Claim 17
Toshimitsu teaches the method of claim 15 (as discussed above in claim 15), 
wherein: the robot comprises a robot arm (see Figs. 1-6; [0005]); 
at least one of the first axis or the second axis is the robot arm (see [0041]-[0047] and [0080]); and 
the third axis is a movement axis of the robot arm (see [0041]-[0047] and [0080]).
Regarding Claim 23
Toshimitsu teaches the method of claim 13 (as discussed above in claim 13), 
wherein the task comprises travelling a specified path of a reference fixed to the robot (see [0077]-[0078], [0105] and [0118]).
Williamson, as discussed below, additionally teaches wherein the task comprises manual guidance of the robot or travelling a specified path of a reference fixed to the robot (see [0027] and [0029]).
Regarding Claim 24
Toshimitsu teaches a system for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task (see all Figs.; [0001], [0019] and [0077]), the system comprising: 
means for specifying an adjustment of a first axis and a second axis of at least two movement axes of the robot, depending on an operating mode specification, such that both axes adjustably cooperate to carry out the task (see Fig. 7, "Operation Mode ID" and "Order of Priority of Rotation Amount"; Fig. 8 "robot control device 30"; [0078]-[0080];"J4" corresponds to the first axis and "J6" corresponds to the second axis) and the adjustment of the first axis is prioritized over the adjustment of the second axis if a first operating mode is specified, and both axes adjustably cooperate to carry out the task (see Fig. 7, "Operation Mode 1" and "J4>J6"; [0080] and [0101]-[0104], especially [0102 "In the example illustrated in FIG. 7, in each of the two operation modes having the operation mode IDs of 1 and 4, “J4>J6” is described in the limitation on the order of priority of the rotation amount..."]) and the adjustment of the second axis is prioritized over the adjustment of the first axis if a second operating mode is specified (see Fig. 7, "Operation Mode 3" and "J6>J4"; [0080] and [0101]-[0104], especially [0102 "The “J6>J4” is described in the limitation on the order of priority of the rotation amount in each of the two operation modes having operation mode IDs of 3 and 6. "]). 
The limitations requiring “means for…” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at paragraph [0042], figure 2 and its corresponding paragraphs) or equivalent structure for the “means for…” limitations.
Regarding Claim 25
Toshimitsu teaches a computer program product for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task and includes at least two movement axes, the computer program product including a program code stored on a non-transitory, computer-readable medium (see all Figs.; [0001], [0019], [0071] and [0077]), the program code, when executed by a processor, causing the processor to: 
specify an adjustment of a first one of the movement axes and an adjustment of a second one of the movement axes depending on an operating mode specification of the robot (see Fig. 7, "Operation Mode ID" and "Order of Priority of Rotation Amount"; [0078]-[0080];"J4" corresponds to the first axis and "J6" corresponds to the second axis) such that: 
both axes adjustably cooperate to carry out the task, and the adjustment of the first axis is prioritized over the adjustment of the second axis if a first operating mode is specified (see Fig. 7, "Operation Mode 1" and "J4>J6"; [0080] and [0101]-[0104], especially [0102 "In the example illustrated in FIG. 7, in each of the two operation modes having the operation mode IDs of 1 and 4, “J4>J6” is described in the limitation on the order of priority of the rotation amount..."]), and 
both axes adjustably cooperate to carry out the task, and the adjustment of the second axis is prioritized over the adjustment of the first axis if a second operating mode is specified (see Fig. 7, "Operation Mode 3" and "J6>J4"; [0080] and [0101]-[0104], especially [0102 "The “J6>J4” is described in the limitation on the order of priority of the rotation amount in each of the two operation modes having operation mode IDs of 3 and 6. "]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Toshimitsu as applied to claim 13 above, and further in view of Williamson et al. (US 20140081461 A1 and Williamson hereinafter).
Regarding Claim 14
Toshimitsu teaches the method of claim 13 (as discussed above in claim 13), wherein: 
both axes adjustably cooperate to carry out the task, and the adjustment of the first axis is prioritized over the adjustment of the second axis, relative to the prioritization in the first operating mode, when a third operating mode is specified (see Fig. 7, "Operation Mode 4" and "J4>J6"; [0080] and [0101]-[0104], especially [0102 "In the example illustrated in FIG. 7, in each of the two operation modes having the operation mode IDs of 1 and 4, “J4>J6” is described in the limitation on the order of priority of the rotation amount..."]); or 
both axes adjustably cooperate to carry out the task, and the adjustment of the second axis is prioritized over the adjustment of the first axis, relative to the prioritization in the second operating mode, when a fourth operating mode is specified (see Fig. 7, "Operation Mode 6" and "J6>J4"; [0080] and [0101]-[0104], especially [0102 "The “J6>J4” is described in the limitation on the order of priority of the rotation amount in each of the two operation modes having operation mode IDs of 3 and 6. "]).
Although Toshimitsu teaches a third mode for prioritizing adjustment of the first axis over adjustment of the second axis and a fourth mode for prioritizing adjustment of the second axis of adjustment of the first axis, Toshimitsu does not explicitly teach more greatly prioritizing. That is, Toshimitsu is silent regarding the adjustment of the first axis is more greatly prioritized over the adjustment of the second axis, relative to the prioritization in the first operating mode and the adjustment of the second axis is more greatly prioritized over the adjustment of the first axis, relative to the prioritization in the second operating mode.
Toshimitsu; however, teaches a variety of possible joint limitations depending on the selected mode. Figure 7 and the corresponding paragraphs teach a joint limitation (forty-third limitation or "C") for every mode where the allowed rotation amount of the joints is smaller. See [0096 "The forty-third limitation is a limitation to rotate the joint J1 in the direction, in which the amount of rotation of the joint J1 becomes smaller, among the positive direction and the negative direction in an operation of the robot 20"], [0097 "The “C” means that the forty-third limitation is applied as the limitation on the joint J1.] and [0100 "In the example illustrated in FIG. 7, in each of the operation modes, the limitation represented by “C” is applied to each of the joints J2 to J4 and the joint J6."]. Toshimitsu additionally teaches another joint limitation (forty-first limitation or "A") where the amount of rotation of the joint does not become smaller (therefore more greatly prioritized over the forty-third limitation). See [0096 "That is, in a case of moving the joint J1 so that the operation mode satisfies the forty-first limitation, the robot control device 30 rotates the joint J1 in the positive direction."], [0097 "Although not illustrated, for example, in a case where “A” is described in the limitation on the joint J1 in a certain operation mode, this limitation means that the forty-first limitation is applied."]. Toshimitsu teaches that the forty-first limitation, or "A", can be applied to any joint for any operation mode. See [0098], [0099 "The robot control device 30 may be configured to apply any of the forty-first, forty-second, forty-third, and forty-fourth limitations on the limitation on the joint J1...] and [0100 "The limitation on each of the joints J2 to J6 is limitation similar to the limitation on the joint J1, and thus, description thereof will be omitted"]. That being said, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the forty-third limitation, or "C", to operation modes 1 and 3 and to apply the forty-first limitation, or "A", to operation modes 4 and 6. This would result in the adjustment of the first axis being more greatly prioritized over the adjustment of the second axis, relative to the prioritization in the first operating mode, when a third operating mode is specified and the adjustment of the second axis being more greatly prioritized over the adjustment of the first axis, relative to the prioritization in the second operating mode, when a fourth operating mode is specified. Similarly, a person having ordinary skill in the art could apply the forty-fourth limitation (see [0096 "The forty-fourth limitation is a limitation that does not limit the rotation of the joint J1. That is, in a case of moving the joint J1 so that the operation mode"] to operation modes 4 and 6.
Additionally, Williamson teaches a method for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task and includes at least two movement axes (see all Figs.; [0002] and [0009]), the method comprising:
specifying an adjustment of a first one of the movement axes and an adjustment of a second one of the movement axes depending on a first or second operating mode specification of the robot (see [0009]. [0013], [0030] and [0047]; the "gravity-compensated mode" corresponds to the first or second operating modes. In this mode, the joints are "weakly constrained" to urge the robot arm towards a particular configuration.); wherein,
both axes adjustably cooperate to carry out the task, and the adjustment of the first axis is more greatly prioritized, relative to the prioritization in the first operating mode, when a third operating mode is specified (see [0027]; the "force-control mode" corresponds to the third or fourth operating modes. In the "gravity-compensated mode", weak constraints are imposed on the joints to urge the robot arm towards a particular configuration. In contrast, in the "force-control mode", no constraints are imposed on the joints and instead, the joints receive the specific forces and torques required to perform tasks. Therefore, adjustment of the axes is more greatly prioritized in the "force-control mode" than in the "gravity-compensated mode" because direct adjustment is made according to received commands in the "force-control mode" as opposed to the weakly constrained adjustment in the "gravity-compensated mode".); or
both axes adjustably cooperate to carry out the task, and the adjustment of the second axis is more greatly prioritized, relative to the prioritization in the second operating mode, when a fourth operating mode is specified (see [0027]; the "force-control mode" corresponds to the third or fourth operating modes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Williamson to Toshimitsu. That is, it would have been obvious to modify the process of Toshimitsu to more greatly prioritize the adjustment of the first axis over the adjustment of the second axis, relative to the prioritization in the first operating mode, when the third operating mode is specified, as taught by Williamson. 
Williamson teaches weakly constraining joints in a first operating mode to compensate for gravity while the manipulator is being hand-guided by a user. Williamson further teaches a third operating mode where the joints are directly controlled at a greater priority to perform specific tasks designated by a controller. A person having ordinary skill in the art would have been motivated to apply the same technique to Toshimitsu in order to attain the same results.
Application of the known technique taught by Williamson to the process taught by Toshimitsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein both axes adjustably cooperate to carry out the task, and the adjustment of the first axis is more greatly prioritized over the adjustment of the second axis, relative to the prioritization in the first operating mode, when a third operating mode is specified; or both axes adjustably cooperate to carry out the task, and the adjustment of the second axis is more greatly prioritized over the adjustment of the first axis, relative to the prioritization in the second operating mode, when a fourth operating mode is specified. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Toshimitsu teaches a method for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task (see all Figs.; [0001], [0019] and [0077]), the method comprising: 
specifying an adjustment of at least one selected movement axis of the robot in order to carry out the task and depending on an operating mode specification (see Fig. 7, "Operation Mode ID" and "Order of Priority of Rotation Amount"; [0078]-[0080];"J4" corresponds to the first axis and "J6" corresponds to the second axis), such that: 
the movement axis is blocked if a reduced operating mode is specified (see [0078] and [0096]); and: 
the movement axis is adjustable for carrying out the task if an operating mode is specified (see [0096]-[0102]), wherein either the reduced operating mode or the operating mode is the first or second operating mode according to claim 13 (as discussed above in claim 13), or 
the adjustment of the movement axis is specified depending on the operating mode specification prior to operation of the robot (see Fig. 9 all; [0075]-[0077], [0112]-[0120]).
Toshimitsu does not explicitly teach the operating mode being different from the reduced operating mode. That is, Toshimitsu is silent regarding the movement axis is adjustable for carrying out the task if an operating mode is specified that is different from the reduced operating mode, wherein either the reduced operating mode or the operating mode that is different from the reduced operating mode is the first or second operating mode according to claim 13.
Williamson teaches a method for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task (see all Figs.; [0002] and [0009]), the method comprising:
specifying an adjustment of at least one selected movement axis of the robot in order to carry out the task and depending on an operating mode specification (see [0009], [0013] and [0027]), such that:
the movement axis is adjustable independently of the task or is blocked if a reduced operating mode is specified (see "gravity-compensated mode"; [0009]. [0013] and [0030]); and:
the movement axis is adjustable for carrying out the task if an operating mode is specified that is different from the reduced operating mode (see [0027] and [0029]; the "force-control mode" corresponds to the operating mode.), wherein either the reduced operating mode or the operating mode that is different from the reduced operating mode is the first or second operating mode according to claim 13 (Toshimitsu as discussed above in claim 13), or
the adjustment of the movement axis is specified depending on the operating mode specification prior to operation of the robot (see [0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Williamson to Toshimitsu. That is, it would have been obvious to modify the process of Toshimitsu to specify a reduced operating mode different from the operating mode for carrying out the task, as taught by Williamson. 
Williamson teaches a reduced operating mode which is different from the operating mode to allow a user to switch from automatic operation of the robot to user-guided operation of the robot. In the user-guided operation, joints are constrained from moving to compensate for gravity. A person having ordinary skill in the art would have been motivated to apply the same technique to Toshimitsu in order to attain the same results.
Application of the known technique taught by Williamson to the process taught by Toshimitsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the movement axis is adjustable for carrying out the task if an operating mode is specified that is different from the reduced operating mode, wherein either the reduced operating mode or the operating mode that is different from the reduced operating mode is the first or second operating mode according to claim 13. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 19
Modified Toshimitsu teaches the method of claim 18 (as discussed above in claim 18), 
Toshimitsu further teaches wherein: 
the robot comprises a robot arm, and the selected axis is a movement axis of the robot arm (see Figs. 1-6; [0005], [0041]-[0047] and [0080]).
Williamson additionally teaches wherein: 
the selected axis is blocked in a motorized manner when the reduced operating mode is specified (see [0010] and [0013]-[0014]); or 
the robot comprises a robot arm, and the selected axis is a movement axis of the robot arm (see Figs. 1-3; [0009]-[0016]).
Regarding Claim 20
Modified Toshimitsu teaches the method of claim 18 (as discussed above in claim 18), 
Toshimitsu further teaches further comprising: 
specifying at least one operating mode prior to operation of the robot (see Fig. 9 all; [0075]-[0077], [0112]-[0120]), or 
specifying at least one variant of an operating mode prior to operation of the robot (see Fig. 9 all; [0075]-[0077], [0112]-[0120]).
Williamson additionally teaches further comprising: 
specifying at least one operating mode prior to operation of the robot (see [0038]).
Regarding Claim 21
Modified Toshimitsu teaches the method of claim 18 (as discussed above in claim 18),
Toshimitsu further teaches further comprising specifying at least of at least one operating mode or at least one variant of an operating mode (see [0075]-[0079] and [0115]-[0116]) based on: 
a selection in an operational program of the robot (see [0079] and [0115]-[0116]).
Williamson additionally teaches further comprising specifying at least of at least one operating mode or at least one variant of an operating mode based on: 
an actuation of a switch (see [0038]); or 
a selection in an operational program of the robot (see [0038]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over modified Toshimitsu as applied to claim 18 above, and further in view of Hashimoto et al. (WO 2017033361 A1 and Hashimoto hereinafter).
Regarding Claim 22
Toshimitsu teaches the method of claim 18 (as discussed above in claim 18), 
Toshimitsu further teaches further comprising specifying at least of at least one operating mode or at least one variant of an operating mode by at least one parameter (see [0079]).
Toshimitsu does not explicitly teach the at least one parameter having a continuous values range. That is, Toshimitsu is silent regarding specifying at least of at least one operating mode or at least one variant of an operating mode by at least one parameter having a continuous value range.
Hashimoto teaches a method for controlling a robot for carrying out a task, the method comprising: specifying an adjustment depending on an operating mode specification (see Abstract and Page 3 in the attached reference titled WO_2017033361_A1), and
further comprising specifying at least of at least one operating mode or at least one variant of an operating mode by at least one parameter having a continuous value range (see:
Page 3, "Then, the first operation processing for storing the selection information in the storage device and the first selection information in which the selected operation mode is the same are recorded in the storage device. Number obtained by the becomes equal to or larger than a first threshold number, after the first step is completed, and is configured to perform a second operation processing to output the selected operating mode to the output device.";
Page 9, "If the number of times the first selection information is stored is greater than or equal to the second threshold, the third operation process is executed.";
Page 7; "Here, the first threshold number can be arbitrarily set, and is appropriately set based on the skill of the operator of the operation device 2, the proficiency level of the slave arm 1, and the like, for example, may be 5 times or 10 times. It may be 15 times. Further, the first threshold number may be a continuously selected number or a total number of selected times..";
Page 10; "Further, the second threshold number may be a continuously selected number or a total number of selected times. For example, when the automatic operation mode is continuously selected twice in the second step, the operation control unit 41 of the control device 4 may determine that the number is equal to or greater than the second threshold number.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hashimoto to Toshimitsu. That is, it would have been obvious to modify the process of Toshimitsu to specify at least one operating mode by at least one parameter having a continuous value range, as taught by Hashimoto. 
Application of the known technique taught by Hashimoto to the process taught by Toshimitsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising specifying at least of at least one operating mode or at least one variant of an operating mode by at least one parameter having a continuous value range. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Iwatake (US 20150290796 A1 and Iwatake hereinafter). Iwatake teaches a method for controlling a robot for carrying out a task, wherein the robot includes at least two movement axes, the method comprising: specifying an adjustment of a first one of the movement axes and an adjustment of a second one of the movement axes depending on an operating mode specification of the robot. See at least Fig. 3, [0010] and [0071]. Iwatake could be used to anticipate and/or render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664